Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 27, 2018                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

  156692                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder
            Plaintiff-Appellee,                                                                     Elizabeth T. Clement,
                                                                                                                     Justices
  v                                                                SC: 156692
                                                                   COA: 339226
                                                                   Oceana CC: 87-001507-FC
  MICHAEL ANTHONY GRABINSKI,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 15, 2017
  order of the Court of Appeals is considered, and it is DENIED, because the defendant’s
  motion for relief from judgment is prohibited by MCR 6.502(G).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 27, 2018
           d0723
                                                                              Clerk